Citation Nr: 9926200	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  94-32 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Medical 
Office Center in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a bipolar disorder.

2.  Entitlement to an increased rating for comminuted 
fracture of the right humerus (major), currently evaluated as 
20 percent disabling.  

3.  Entitlement to an increased (compensable) rating for 
acromioclavicular (AC) joint separation on the right.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The appellant had active military service from August 1979 to 
October 1980.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).  Thereafter, the appellant moved to 
Montana, and his claim was forwarded to the Board from the 
Fort Harrison, Montana, Medical and Regional Office Center 
(M&ROC).

In October 1997 the Board remanded all three above-named 
issues for further development.  The case has been returned 
to the Board for further appellate review.  
The issue of service connection for a bipolar disorder is 
addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The October 1993 VA examination revealed that flexion in 
the right elbow was limited to 100 degrees.  

3.  The probative evidence shows that the appellant's right 
AC joint disability is not manifested by arthritis; 
limitation of motion of the arm at shoulder level; 
dislocation of the clavicle, scapula; ankylosis, nor nonunion 
or malunion of the clavicle or scapula.  





CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for 
comminuted fracture of the right humerus (major) have been 
met.  38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.40, 4.45, 4.59, 4.71, Plate I, 4.71a, Diagnostic Codes 
5206 and 5209 (1998).  

2.  The criteria for a compensable evaluation for AC joint 
separation on the right have not been met.  38 U.S.C.A. 1155, 
5107;  38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 4.71, Plate 
I, 4.71a, Diagnostic Code 5203 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Pertinent service records show that in January 1980 the 
appellant was involved in a motor vehicle accident.  The 
record shows that the appellant was admitted to St. James 
Community Hospital where he was treated for facial fractures, 
a right humeral supracondylar fracture, and a partial AC 
separation.  The appellant's intra-operative course was 
complicated by malignant hyperthermia.  An investigation into 
the accident concluded that the accident had not resulted 
from the intentional misconduct or neglect of the appellant.  

In May 1981 the RO granted service connection, in pertinent 
part, for a comminuted fracture of the right humerus (major) 
(assigning a 20 percent disability rating), and for a right 
AC joint separation (assigning a non-compensable rating).  

In July 1993, the appellant filed, in pertinent part, an 
increased rating claim for his service-connected right upper 
extremity injuries.  


In October 1993 the appellant underwent, in pertinent part, a 
VA joints examination.  The appellant complained of elbow 
pain in the morning and weakness with lifting.  Objective 
examination revealed a varus deformity of the right distal 
humerus and a tender AC joint.  It was noted that there was 
no swelling or instability in the elbow.  Flexion of the 
right elbow was 100 degrees and extension was to 0 degrees.  
Pronation and supination were 70 degrees and 80 degrees 
respectively.  Flexion in the right shoulder was 100 degrees 
and extension was 40 degrees.  Abduction was 180 degrees.  
The examining physician concluded that x-rays of the right 
elbow showed a healed distal humerus fracture with a varus 
deformity and no degenerative joint disease.  He concluded 
that there was moderate arthritis in the AC joint and 
diagnosed the appellant with AC joint degenerative joint 
disease.  However, the actual x-ray report regarding the 
right shoulder did not note arthritic changes; it only noted 
an old fracture involving the coracoid process of the 
scapula.  

In July 1994 the appellant was seen at the Hines VA Hospital 
(VAH) with complaints of right shoulder pain.  It was noted 
that the appellant had been involved in a motor vehicle 
accident two weeks prior.  Examination of the right shoulder 
revealed no erythema and no swelling.  There was positive 
restriction of abduction and flexion.  The appellant was 
diagnosed with right shoulder pain.  A subsequent x-ray of 
the right shoulder revealed ossification of the 
coracoacromial ligament but no fracture or dislocation.  It 
did not note degenerative changes in the shoulder.  

In October 1998 the appellant underwent an official 
orthopedic examination for VA compensation purposes scheduled 
by the RO.  The examiner took note of the appellant's history 
of being involved in a 1980 motor vehicle accident and the 
injuries he sustained from it.  On examination, the appellant 
reported pain in his anterior right shoulder with occasional 
posterior muscle spasms.  He reported pain on any repetitive 
activity.  He stated that he had difficulty throwing darts as 
a result of right elbow and shoulder pain.  Examination of 
the right upper extremity revealed an obvious varus deformity 
of the elbow.  It was noted that there was no asymmetry or 
atrophy of the shoulders.  

Examination of the right shoulder revealed no tenderness at 
the AC joint, no tenderness of the supraspinatus or 
infraspinatus fossa.  There was tenderness along the long 
head of the biceps tendon.  There was no glenohumeral or AC 
crepitance.  Range of motion in the right shoulder revealed 
170 degrees active abduction, 170 degrees forward flexion, 50 
degrees external rotation, 90 degrees internal rotation, 50 
degrees extension, and 45 degrees adduction.  The appellant 
was able to touch his mid thoracic spine posteriorly.  It was 
noted that this was symmetric with the contralateral side.  
There was a positive impingement sign in the right shoulder.  
Muscle strength was 5/5 in all muscle groups.  There was a 
symmetrical resting tremor in both upper extremities.  

Examination of the right elbow revealed an obvious varus 
deformity.  There was some mild tenderness of the lateral 
epicondyle.  There was no ligamentous instability of the 
elbow, and range of motion was from 0 to 110 degrees as 
compared to 0 to 130 degrees in the left elbow.  Pronation 
and supination in the right elbow were 80 degrees.  There was 
no elbow crepitance or effusion.  

X-rays of the right shoulder were obtained and were 
interpreted as showing no degenerative changes in the 
glenohumeral and AC joints.  X-rays of the elbow showed an 
old supracondylar fracture healed in varus.  There was some 
very mild degenerative spurring of the radial capitellar 
joint noted; the films were otherwise concluded to be within 
normal limits.  

The examiner concluded that there was no indication of 
degenerative changes or rheumatoid arthritis in the right 
shoulder.  He further concluded that the appellant did not 
have inflammatory arthritis.  He diagnosed the appellant with 
biceps tendinitis and impingement of the right shoulder.  The 
examiner specifically noted that the appellant reported that 
he had had no recurrent dislocations since the dislocation 18 
years prior.  The examiner further noted that there were no 
clinical indications of dislocation.  Regarding the right 
elbow, the examiner concluded that the appellant had a varus 
deformity, decreased range of motion, and early, post-
traumatic degenerative changes as a result of his fracture. 



Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1998); Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appellant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the appellant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994);  Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
appellant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.




The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

Degenerative arthritis, established by x-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion that is noncompensable under the 
applicable diagnostic code is assigned a 10 percent 
evaluation under Diagnostic Code 5003.  Id.  In the absence 
of limitation of motion, a 10 or 20 percent evaluation is 
assigned for x-ray evidence of involvement of 2 or more 
joints, depending upon whether there are occasional 
incapacitating exacerbations.  Id.  

The average normal range of motion of the forearm (elbow) is 
zero degrees extension, 145 degrees flexion, 80 degrees of 
pronation, and 85 degrees of supination.  38 C.F.R. § 4.71, 
Plate I (1998).

Flexion of the forearm limited to 110 degrees warrants a 
noncompensable evaluation.  Flexion of the forearm limited to 
100 degrees warrants a 10 percent evaluation.  Flexion of the 
forearm limited to 90 degrees warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5206 (1998).

Extension of the forearm limited to 45 or 60 degrees warrants 
a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5207.

When flexion of the forearm is limited to 100 degrees and 
extension of the forearm is limited to 45 degrees, a 20 
percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5208.




A joint fracture with marked cubitus varus or valgus 
deformity or with an ununited fracture of the head of the 
radius warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5209.

A 10 percent rating is warranted under DC 5213 if supination 
is limited to 30 degrees or less.  A 20 percent rating is 
warranted when there is limited pronation marked by loss of 
motion beyond the last quarter of an arc, with the affected 
hand not approaching full pronation; or, the affected hand is 
fixed near the middle of the arc or moderate pronation.  38 
C.F.R. § 4.71a, Diagnostic Code 5213.

Regarding the shoulder. the regulations provide that full 
shoulder forward elevation (flexion) and full shoulder 
abduction are from 0 degrees to 180 degrees.  Full external 
and internal shoulder rotation are from 0 degrees to 90 
degrees.  38 C.F.R. § 4.71, Plate I.

Limitation of motion of the arm at the shoulder level 
warrants a 20 percent rating.  Limitation of motion to midway 
between the side and shoulder level warrants a 30 percent 
rating for the major arm and 20 percent for the minor arm.  
Limitation of motion to 25 degrees from the side warrants a 
40 percent rating for the major arm and a 30 percent rating 
for the minor arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(1998).

Impairment of the humerus manifested by recurrent dislocation 
at the scapulohumeral joint with either frequent episodes and 
guarding of all arm movements or infrequent episodes of 
dislocation and guarding of movement only at the shoulder 
level warrant a 20 percent evaluation for the minor or major 
extremity.  Malunion of the humerus warrants a 20 percent 
evaluation where there is moderate deformity.  38 C.F.R. § 
4.71a, Diagnostic Code 5202.

Impairment of the clavicle or scapula manifested by 
dislocation warrants a 20 percent evaluation for the minor or 
major extremity.  Nonunion of the clavicle or scapula with 
loose movement also warrants a 20 percent evaluation. 
Nonunion of with loose movement or malunion of the clavicle 
or scapula is evaluated as 10 percent disabling.  38 C.F.R. § 
4.71a, Diagnostic Code 5203.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).

Analysis

Initially, the Board notes that the appellant's claims are 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented claims which are plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

A review of the record indicates that the development 
requested by the Board in its October 1997 remand has been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Specifically, the RO obtained additional VA  treatment 
records pertaining to the appellant and by December 1997 
letter, the RO afforded him the opportunity to identify 
additional treatment records which were pertinent to his 
claim.

The record also shows that the RO scheduled (and the 
appellant attended) an official orthopedic examination in May 
1998.  The report of the examination is thorough and 
responsive to all the Board's October 1997 remand questions, 
including the questions regarding dislocation, malunion or 
nonunion of the clavicle or scapula, and functional loss.  
While the appellant did not specifically undergo a VA 
examination, he was given the benefit of an official fee 
basis orthopedic examination by a private examiner scheduled 
by the RO.  

In addition, while it is unclear from the record as to 
whether the examining physician reviewed the claims folder, 
the examination report does indicate that the examining 
physician was aware of the appellant's medical history; he 
specifically noted it in his report.  Furthermore, the 
examining physician conducted a very thorough examination 
which addressed the questions asked by the October 1997 Board 
remand.  Thus, the Board finds that the development completed 
in this case is in full compliance with the Board's remand 
instructions.  Stegall, supra; see also Snuffer v. Gober, 10 
Vet. App. 400 (1997).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist the appellant as mandated by 
38 U.S.C.A. § 5107(a).

Comminuted Fracture of the Right Humerus

The medical evidence establishes that the appellant's 
comminuted fracture of the right humerus warrants a 30 
percent disability rating.  In the present case, the 
appellant's comminuted fracture of the right humerus is 
currently evaluated as 20 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5209 (1998).  
Under Diagnostic Code (DC) 5209, the 20 percent evaluation 
contemplates an elbow joint fracture with marked cubitus 
varus or valgus deformity or with an ununited fracture of the 
head of the radius.  38 C.F.R. § 4.71a, Diagnostic Code 5209 
(1998).  The next higher evaluation (60 percent for the major 
joint and 50  for the minor joint) requires elbow, other 
impairment of Flail joint.  Id.  


The record shows no indication that the appellant's elbow is 
manifested by flail joint.  Such a condition has not been 
noted in the medical records.  Additionally, it was noted at 
the October 1998 VA examination that there was no instability 
of the elbow.  Therefore, a 50 or 60 percent rating based on 
flail joint is not warranted.  Id.  

However, the record does show that the appellant is entitled 
to a separate 10 percent rating based on limitation of 
flexion of the forearm.  Under DC 5206, a 10 percent rating 
for limitation of flexion of the forearm contemplates flexion 
limited to 100 degrees.  The appellant's right elbow flexion 
was measured as being limited to 100 degrees at the October 
1993 VA examination.  Flexion in the forearm was measured as 
being limited to 110 degrees at the October 1998 VA 
examination.  Flexion limited to 110 degrees warrants a 
noncompensable disability rating under DC 5206.  

The Board concludes that, in this instance, the 10 percent 
rating for limited flexion under DC 5206 more nearly 
approximates the appellant's disability picture because the 
appellant was noted as having early degenerative changes of 
the right elbow as a result of his fracture.  38 C.F.R. § 4.7 
(1998);  see also 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Therefore, the appellant is entitled to a separate 10 percent 
rating for his right humerus fracture based on limitation of 
motion.  

The appellant is not entitled to a separate rating of higher 
than 10 percent based on limitation of motion.  A 20 percent 
rating for limitation of flexion requires that flexion be 
limited to 90 degrees in the forearm.  The appellant's range 
of motion at the October 1993 VA examination was 100 degrees 
and was 110 degrees at the October 1998 VA examination.  This 
constitutes persuasive evidence demonstrating that the 
appellant's right humerus fracture disability does not 
warrant a separate rating in excess of 10 percent based on 
limitation of flexion.  38 C.F.R. 4.71a, Diagnostic Code 5206 
(1998).  


The Board additionally notes that a separate, higher rating 
is not warranted based on limitation of extension of the 
forearm.  Extension of the right elbow was found to be 0 
degrees at both the October 1993 and 1998 VA examinations.  
38 C.F.R. 4.71a, Diagnostic Code 5207 (1998).  

Nor is a separate rating warranted based on impairment of 
supination and pronation. The October 1993 VA examination 
report shows that pronation of the right forearm was to 70 
degrees and supination was to 80 degrees.  The October 1998 
VA examination revealed that the appellant had 80 degrees 
pronation and supination.  Normal range of motion for 
pronation of the forearm is from 0 to 80 degrees.  Normal 
supination is from 0 to 85 degrees.  38 C.F.R. § 4.71, Plate 
I. (1998). Therefore, the evidence has not established that 
supination is limited to 30 degrees or less and it was not 
shown that the appellant's limitation of pronation is lost 
beyond the last quarter of arc.  The October 1998 VA 
examination showed that the appellant had full pronation.  
Nor has the medical evidence documented that the appellant's 
hand is fixed in pronation or supination.  Therefore, a 
separate rating based on impairment of pronation or 
supination is not warranted.  Id.; 38 C.F.R. § 4.71a, 
Diagnostic Code 5213 (1998).  

There is no evidence in the medical record documenting 
ankylosis of the elbow or impairment of the ulna or radius.  
Consequently, DCs 5205, 5210, 5211, and 5212 are not for 
application.  38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5210, 
5211, and 5212 (1998). 

The Board finds that 38 C.F.R. §§ 4.40, 4.45 or 4.59 do not 
provide a basis for a higher rating.  The appellant reported 
elbow pain in the morning and weakness with lifting during 
the October 1993 VA examination.  During the October 1998 VA 
examination, the appellant reported having difficulty 
throwing darts because of his elbow and shoulder pain.  
However, only mild tenderness was noted in the lateral 
epicondyle during the October 1998 VA examination.  No 
crepitus or effusion was noted in the right elbow.  
Furthermore, strength testing was described as being 5/5 in 
all major muscle groups of the upper extremities at the 
October 1998 VA examination.  


Thus, the Board finds that the evidentiary basis does not 
demonstrate that functional loss or other pathology 
constitutes a level of impairment or disablement not already 
contemplated in the current 30 percent disability rating 
already assigned for a comminuted fracture of the right 
humerus.  See 38 C.F.R. §§ 4.40, 4.45 or 4.59.  


AC Joint Separation on the Right

The probative medical evidence demonstrates that the 
appellant is not entitled to a compensable rating for his 
service connected AC joint separation on the right.  The 
appellant's right AC joint separation is currently rated 
under DC 5203.  Under DC 5203, a 10 percent rating requires 
malunion of the clavicle or scapula, or nonunion of the 
clavicle or scapula without loose movement.  A 20 percent 
rating would require either dislocation or nonunion with 
loose movement of either the scapula or clavicle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.  

The record shows no evidence of malunion, nonunion, or 
dislocation of the clavicle or scapula.  An x-ray report from 
the October 1993 VA examination did not note these 
conditions.  The October 1998 VA examiner described x-rays of 
the right shoulder as being normal, including a normal 
glenohumeral joint and a normal AC joint.  In addition, a 
July 1994 x-ray report from Hines VAH did not note malunion, 
nonunion, or dislocation of the appellant's right clavicle or 
scapula.  This constitutes persuasive evidence that the 
appellant's right AC joint separation does not warrant a 
compensable rating under DC 5203 based on malunion, nonunion, 
or dislocation of the clavicle or scapula.  38 C.F.R. § 
4.71a, Diagnostic Code 5203 (1998).

The Board finds for the same reasons that a compensable 
rating is not warranted under DC 5202 based on malunion of 
the humerus.  As was stated above, x-rays taken of the right 
shoulder have not been interpreted as showing malunion.  

Nor have examinations established evidence of recurrent 
dislocations (the appellant himself denied recurrent 
dislocations on the October 1998 VA examination), nonunion of 
the humerus, or loss of the head of the humerus (flail 
shoulder).  X-rays of the right shoulder have not established 
the existence of any of these conditions.  Nor has any other 
evidence documented the existence of such impairments.  This 
constitutes persuasive evidence that the appellant's right AC 
joint separation does not warrant a compensable rating under 
DC 5202 based on malunion of the humerus, recurrent 
dislocations of the scapulohumeral joint, nonunion of the 
humerus, or loss of the head of the humerus.  38 C.F.R. § 
4.71a, Diagnostic Code 5202 (1998).  

Nor is there evidence in the medical record documenting 
ankylosis of the scapulohumeral articulation.  Consequently, 
DC 5200 is not for application.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5200 (1998).  

A compensable rating is not warranted for limitation of 
motion of the arm.  During the October 1993 VA examination, 
the appellant's right shoulder flexion was to 100 degrees; 
extension was to 40 degrees and abduction was to 180 degrees.  
During the October 1998 VA examination, range of motion in 
the right shoulder revealed 170 degrees of active abduction, 
170 degrees of forward flexion, 50 degrees of external 
rotation, 90 degrees of internal rotation, 50 degrees of 
extension, and 45 degrees of adduction.  It was noted that 
this was symmetrical with the contralateral side.  

Under DC 5201, a compensable rating (20 percent) for 
limitation of motion of the arm requires motion to be limited 
at the shoulder level.  Normal range of motion for the 
shoulder is from 0 to 180 degrees of flexion and abduction, 
and 0 to 90 degrees for internal and external rotation.  
Plate I indicates that the arm is at the shoulder level at 90 
degrees abduction and 90 degrees flexion.  See 38 C.F.R. § 
4.71, Plate I. (1998).  The evidence has not shown that the 
appellant's arm motion was limited at the shoulder level.  
Flexion and abduction have both been measured at over 90 
degrees.  Therefore, a compensable rating based on the 
criteria of DC 5201 is not warranted for the right AC joint 
separation.  

The appellant is not entitled to a compensable rating based 
on DC 5003 for degenerative arthritis.  As was stated above, 
limitation of motion that is noncompensable under the 
applicable diagnostic code is assigned a 10 percent 
evaluation under Diagnostic Code 5003 where degenerative 
arthritis is established by x-ray findings.  See 38 C.F.R. 
§4.71a, Diagnostic Code 5003.  In the absence of limitation 
of motion, a 10 or 20 percent evaluation is assigned for x-
ray evidence of involvement of 2 or more joints, depending 
upon whether there are occasional incapacitating 
exacerbations.  Id.  

In this case, the October 1993 VA examiner diagnosed the 
appellant with AC joint degenerative joint disease.  He 
interpreted an x-ray of the right shoulder as demonstrating 
moderate arthritis of the AC joint.  However, the actual x-
ray report did not note arthritis or degenerative changes of 
the right shoulder; it only noted the presence of an old 
fracture involving the coracoid process of the scapula.  

A July 1994 x-ray report of the right shoulder from Hines VAH 
noted no fractures or dislocation of the right shoulder.  The 
x-ray report did not specify that there were degenerative 
changes in the right shoulder; it only found ossification of 
the coracoacromial ligament.  In addition, the October 1998 
VA examiner specifically concluded that the appellant did not 
have inflammatory arthritis and that x-rays of the right 
shoulder revealed no evidence of degenerative changes.  

Although the x-ray report from the October 1998 VA 
examination is not actually in the record, the Board finds 
that the October 1998 fee basis examiner's interpretation is 
consistent with the other x-ray reports in the record, none 
of which specifically noted degenerative changes in the right 
shoulder.  The Board therefore concludes that the October 
1998 examiner's conclusion that there were no degenerative 
changes in the right shoulder is more probative than the 
opinion of the October 1993 VA examiner concluding that the 
appellant had AC degenerative joint disease.  This is because 
the October 1998 VA examiner's conclusion is supported by the 
x-ray reports that are of record which did not note 
degenerative changes.  

Thus, the Board concludes that the probative evidence 
indicates that x-ray findings have not established the 
existence of degenerative arthritis, and that the appellant 
is therefore not entitled to a compensable rating based on DC 
5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998); see 
also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding 
that it is not error for the Board to favor opinion of one 
competent medical expert over that of another when the Board 
gives adequate statement of reasons and bases).

The Board finds that 38 C.F.R. §§ 4.40, 4.45 or 4.59 do not 
provide a basis for a higher rating for the appellant's right 
AC joint separation.  The appellant reported tenderness of 
the AC joint at the October 1993 VA examination.  During the 
October 1998 examination, the appellant reported anterior 
shoulder pain with occasional muscle spasms.  He reported 
that repetitive activities caused pain and that he had 
difficulty throwing darts because of his right shoulder and 
right elbow pain.  He also reported that he did not feel up 
to his previous level of functioning because of his right 
shoulder and right elbow injuries.  

On the other hand, it was specifically noted at the October 
1998 examination that there was no asymmetry or muscular 
atrophy in the appellant's shoulders.  On examination of the 
right shoulder, it was specifically noted that there was no 
tenderness in the AC joint, and no tenderness of the 
supraspinatus or infraspinatus fossa.  The only tenderness 
noted was along the long head of the biceps tendon, and this 
was attributed to bicipital tendonitis.  Furthermore, range 
of motion in the right shoulder was specifically noted as 
being symmetric with range of motion in the left shoulder.  
There was no instability in the right shoulder and it was 
noted that the appellant had 5/5 muscle strength in all major 
muscle groups of the upper extremities.  Thus, the Board 
finds that the evidentiary basis does not support a 
compensable rating based on functional loss or other 
pathology.  38 C.F.R. §§ 4.40, 4.45, or 4.59.  

In light of the above, the Board concludes that there is a 
preponderance of the evidence is against the appellant's 
claim for a compensable evaluation for an AC joint separation 
on the right.  Therefore this claim is denied.  Gilbert, 
supra.  

In reaching this decision regarding both of the 
abovementioned increased rating claims, the Board has 
considered all potentially applicable provisions (as shown 
above) of 38 C.F.R. Parts 3 and 4, whether or not they have 
been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating for either of these claims.  


ORDER

Entitlement to an increased rating of 30 percent for a 
comminuted fracture of the right humerus (major) is granted, 
subject to the governing criteria applicable to the payment 
of monetary benefits.  

Entitlement to a compensable rating for an AC joint 
separation on the right is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As was stated previously, the Board remanded, in pertinent 
part, the issue of entitlement to service connection for a 
bipolar disorder for further development.  

In particular, the Board remanded for a VA psychiatric 
examination with the following explicit instructions, in 
pertinent part:  

The M&ROC should schedule the veteran for 
a VA psychiatric examination to determine 
the nature and etiology of any 
psychiatric disorder(s) which may be 
present.  Any necessary studies or tests 
should be accomplished.  The diagnosis 
should be made in accordance with DSM-IV.  
The examiner should specifically comment 
on the etiology of any psychiatric 
disorder(s) the veteran's bipolar 
disorder, including whether it is at 
least as likely as not that such 
disorder(s) is(are) related to head 
trauma sustained in service.

The examination that was conducted in September 1998 pursuant 
to the October 1997 Board remand did not adequately address 
the issues specified in the remand instructions, as listed 
above.  More specifically, the September 1998 examination was 
not a psychiatric examination.  It was a psychological 
consultation conducted by a clinical psychologist.  More 
importantly, the bulk of the examination report failed to 
specifically comment on the etiology of the appellant's 
bipolar disorder or other psychological conditions.  

The examination report did not specifically comment on the 
appellant's bipolar disorder at all.  It merely listed 
possible underlying bipolar disorder as a diagnosis.  No 
specific conclusion was rendered on the issue of whether a 
bipolar disorder was linked to service.  In fact, the 
psychologist's general conclusions regarding the etiology of 
his psychological condition are unclear.  The psychologist 
concluded that the in-service motor vehicle accident 
exacerbated a variety of pre-existing conditions.  The 
examination report refers to various pre-existing conditions, 
including pre-service head injuries, drug use, and 
psychological problems.  The psychologist did not clearly 
specify which pre-existing conditions he considered to have 
been aggravated by the motor vehicle accident.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the issue on appeal must be remanded a second 
time in order to ensure that the Board's remand directives 
are complied with.  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should ask the appellant to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers (both prior to and 
after military service), VA and non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
psychiatric condition.  With any 
necessary authorization or medical 
releases from the appellant, the RO 
should obtain legible copies of those 
treatment records identified by the 
appellant which were not previously 
secured.  Regardless of the veteran's 
response, the RO should secure all 
outstanding VA treatment reports.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.

2.  After any additional evidence has 
been received and added to the record, 
the appellant should be afforded a 
comprehensive VA psychiatric examination 
conducted by a board certified 
psychiatrist, if possible.  

The claims file and a separate copy of 
this remand, should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  

It is essential that the examiner review 
the claims folder in its entirety.  The 
examiner should certify that the evidence 
was reviewed.  Any further indicated 
special studies should be conducted.  

Based on the review of the record, the 
examiner should provide an opinion on the 
following questions: 

(1)  What is the nature and etiology of 
the appellant's psychiatric condition, 
(the examiner should specifically comment 
on bipolar disorder, and whether such 
disorder is or is not present); 

(2)  What is the likelihood that the 
appellant first manifested a bipolar 
disorder and/or other psychiatric 
disorder(s) during active service; 

(3)  What is the likelihood that a 
bipolar disorder and/or other psychiatric 
disorder(s) pre-existed the appellant's 
military service.  

(4)  If the examiner finds that a bipolar 
and/or other psychiatric disorder pre-
existed military service, what is the 
likelihood that the appellant's bipolar 
disorder and/or other psychiatric 
disability experienced an increase or 
aggravation in disability during such 
service.  

In answering the above questions, the 
examiner should specifically refer to the 
appellant's pre and post-service medical 
history.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and medical opinion(s) to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of service 
connection for a bipolar disorder.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

